SOMMERVILLE, J.
This is a personal injury suit in which plaintiff claims from the defendants, in solido, damages in the sum of $2,500, resulting from a street fight between them. There was judgment in favor of plaintiff in the sum of $350 against Louis Recourt, and judgment in favor of the other two defendants against plaintiff, dismissing the suit. Louis Recourt has appealed.
There were no witnesses to the fight other than the four principals themselves, and the uncle of one of the defendants. The testimony, as to who struck the first blow, is contradictory; but the district judge saw and heard the witnesses, and he was of the opinion that Louis Recourt was the aggressor, and found judgment against him. This finding is correct and will not be disturbed.
Plaintiff has answered the appeal and asked that the judgment be increased to $2,-000. Plaintiff testifies that his suit of clothes was destroyed in the fight, and that it was worth $10, and that he was laid up for two weeks, and lost his salary during that time. The doctor, who attended Abadie, testifies that he (Abadie) came to his—
“office with a bruise of the eye. He had black eyes, and a bruise of the nose, and, I think, of the cheek and the side, one side. * * His face, nose, and eyes, the general contour, it was bruised; * * * he had one bruise, I think, on the right.”
In the opinion of the district judge the amount allowed to plaintiff was sufficient to compensate him for the damages; we concur in the finding, and the judgment will not be disturbed.
Judgment affirmed.